Plaintiff, a pedestrian, while crossing Beekman Place at its intersection with Flatbush Avenue, Brooklyn, was struck by a truck owned by defendant Elijah Riley. Defendant William McArthur was the operator of the truck and defendant Howard Coal & Coke Co., Inc., hired the truck from Riley. A verdict was rendered in favor of plaintiff against all three defendants. Defendant coal comjjany appeals from the judgment on the ground that the evidence does not establish that the truck was used in its business or that the operator was subject to its control and direction. Judgment unanimously affirmed, with costs. The evidence amply justified the verdict of the jury. (Irwin v. Klein, 271 N. Y. 477; Johnson v. B. T. K. Petroleum Co., 289 N. Y. 101.) Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See post, p. 819.]